Title: From George Washington Adams to William Smith Shaw, 3 January 1822
From: Adams, George Washington
To: Shaw, William Smith


				
					Dear Sir
					Washington 3rd January 1822.
				
				I am directed by my Father to congratulate you upon the handsome acquisition you have lately made for the purpose of establishing the Athenæum in a more convenient and appropriate position and to request of you the name of the munificent donor who is announced as having given you a building for the purpose. Pursuant to previous custom I have to request of you to ask Messr Wells and Lilly in my Fathers name to transmit as soon as it is published a copy of the dissertation by Dugald Stewart which they have now in the press and remain as ever / gratefully yours 
				
					George Washington Adams
				
				
			